Citation Nr: 1315521
Decision Date: 05/10/13	Archive Date: 06/28/13

Citation Nr: 1315521	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  07-28 563	)	DATE MAY 10 2013
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a left shoulder disability.  

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to February 1990 and from May 1 to 9, 1992.  He also served in the National Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision by a Unites States Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a June 2011 Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

The Board notes that the September 2011 Board decision dismissed claims for service connection for a forehead injury and residuals of groin muscle strain, and intended to dismiss a left knee disability as the Veteran withdrew these appeals in writing at the time of his June 2011 Board hearing.  While the substance of the decision and the substance of the remand section addressed the issues correctly, the Order in that decision erroneously listed the left shoulder disability as being dismissed rather than the left knee disability.  As the Order essentially dismisses the left shoulder disability erroneously and does not address the left knee disability, the Board will correct those errors by vacating the Order dismissing the claim for service connection for a left shoulder disability and by dismissing the left knee disability in the decision below.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim that includes VA treatment records that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for a right knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hearing loss, tinnitus, left shoulder disability, and low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2012).    

As noted above, in a September 8, 2011 decision, the Board erroneously issued an Order dismissing the claim for service connection for a left shoulder disability, when the issue that should have been dismissed was the left knee disability.  The Board notes, however, that the remand section of the September 2011 decision properly addressed the development required for the claim for service connection for the left shoulder disability. 

Accordingly, the September 8, 2011 Board decision is vacated solely to the extent that the Order dismissed the claim for service connection for a left shoulder disability. 

FINDING OF FACT

In June 2011, prior to promulgation of a decision in the appeal for service connection for left knee disability, the Veteran indicated that he wished to withdraw the appeal with respect to that claim.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue 
of service connection for a left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In a June 2011 written statement, the Veteran indicated that he was withdrawing his appeal for service connection for a left knee disability.  The Veteran's statement satisfies the requirements for withdrawing the appeal with respect to that claim.  Thus, with respect to that claim, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal of that claim, and the appeal of the claim for service connection for a left knee disability is dismissed.


ORDER

The appeal for service connection for a left knee disability is dismissed.


REMAND

In September 2011, the Board remanded the issues of service connection for hearing loss, tinnitus, a low back disability, and a left shoulder disability to 
provide new VA examinations.  In December 2011, the Veteran submitted a statement notifying the VA of a change in his address and requesting that the VA examinations be scheduled near his current address, located in Hawaii.  Despite 
this notice, the Veteran was scheduled for the required VA examinations near his prior address, located in California, and he did not report for the examinations.  No attempt to reschedule him in Hawaii appears to have been made. 

Although the Board regrets the delay, the Board must remand the case again to ensure RO/AMC compliance with the September 2011 remand, as good cause exists for the Veteran's failure to report.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have recently treated him for a left shoulder disability, low back disability, hearing loss, and tinnitus.  After securing the necessary release, the RO/AMC should attempt to obtain and associate the records with the claims file.  All attempts should be documented in the record.  If any requested records are not available, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA audiology examination to determine the current nature of any hearing loss and tinnitus and to obtain an opinion as to whether any hearing loss disability, if existent, and tinnitus are related to active military service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss disability identified in either ear and/or tinnitus is causally related to active service, to include noise exposure therein.  The examiner should explain the medical reasoning behind the conclusions reached.

3.  Schedule the Veteran for a VA orthopedic examination to determine the current nature of any left shoulder disorder and low back disability and to obtain an opinion as to whether any such disabilities are related to active military service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported. 

After examining the Veteran and reviewing the claims file, the examiner should express opinions as to the following:

A. Is it at least as likely as not (a 50 percent or greater probability) that a current left shoulder disability is causally related to active service?  In rendering this opinion the examiner should address the significance of the 2002 work injury of the left shoulder.  The examiner should explain the medical reasoning for the conclusions reached.  

B. Is it at least as likely as not (a 50 percent or greater probability) that any current low back disability is causally related to service?  The examiner should explain the medical reasoning for the conclusions reached.

4.  After completion of the above, review the expanded record and determine if the Veteran's claims may be granted.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


Citation Nr: 1133099	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-28 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for forehead injury residuals.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for left shoulder disability.

5.  Entitlement to service connection for low back disability.

6.  Entitlement to service connection for groin muscle strain.

7.  Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to February 1990, and from 
May 1-9, 1992.  He also had National Guard service.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision by a United States Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO, in pertinent part, denied service connection for a scar on the forehead, hearing loss, tinnitus, a left shoulder condition, a back condition, groin muscle strain, and a left knee condition.

The Veteran had a June 2011 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of service connection for hearing loss, tinnitus, left shoulder disability, and low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

In June 2011, prior to promulgation of a decision in the appeal for service connection for forehead injury residuals, groin muscle strain, and left knee disability, the Veteran indicated that he wished to withdraw the appeal with respect to those claims.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran on the issues of service connection for forehead injury residuals, groin muscle strain, and left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In a June 2011 written statement, the Veteran indicated that he was withdrawing his appeal for service connection for forehead injury residuals, groin muscle strain, and left knee disability.  The Veteran's statement satisfies the requirements for withdrawing the appeal with respect to those claims.  Thus, with respect to those claims, there is no remaining allegation of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal of those claims, and the appeal of those claims is dismissed.



ORDER

The appeal for service connection for forehead injury residuals is dismissed.

The appeal for service connection for groin muscle strain is dismissed.

The appeal for service connection for left shoulder disability is dismissed.


REMAND

The Board is seeking additional evidence relevant to the Veteran's clams for service connection for hearing loss, tinnitus, left shoulder disability, and low back disability.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2010).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2010). ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c) (2010).

With regard to the Veteran's claim for service connection for hearing loss, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran has related a history of exposure to noise during active service, National Guard service, and post-service civilian employment.  On audiometric testing in June 1984, when the Veteran entered service, the auditory thresholds were all lower than 26 decibels.  There is no record of additional audiometric testing during the Veteran's active service.  On National Guard service examinations in December 1990, September 1991, and December 1999, the auditory thresholds were all lower than 26 decibels.  The Veteran underwent National Guard audiometric testing on three occasions in 2005.  On one occasion in February 2005, the auditory thresholds were all lower than 26 decibels.  On one occasion in February 2005 and one occasion in March 2005, some of the auditory thresholds in the left ear were greater than 40 decibels.  

On VA audiometric testing in March 2008, the auditory thresholds were all lower than 26 decibels, though some thresholds were 25 decibels.  The speech recognition scores were 94 percent in the right ear and 96 percent in the left ear.  In August 2010, the Veteran had a VA audiology consultation.  The numerical results of the audiogram were not included in the report, but the audiologist noted those results could be reviewed on the computer.  The audiologist stated that the Veteran's hearing ranged from normal to mild sensorineural hearing loss bilaterally.  The VA facility provided the Veteran hearing aids.  On remand, the August 2010 audiogram results should be obtained.

Further, the assembled evidence leaves questions as to whether the Veteran has hearing loss disability for VA purposes, and if so, whether any current hearing loss disability is related to his active service.  The Board will remand the issue for a new VA audiology examination to obtain such information.

The Veteran currently contends that he has had tinnitus since his 1984 to 1990 period of active duty, although he reported to the VA examination in 2008 that he first noticed it in 1992.  He reports noise exposure during and since active service.  His service treatment records do not reflect any reports of tinnitus.  The VA audiologist who examined the Veteran in 2008 stated that it was not possible, without resort to speculation, to opine as to the etiology of the Veteran's tinnitus in light of the absence of documentation of the complaint during service, the presence of normal hearing sensitivity through 8000 Hertz, and the additional 18 years of noise from his duties as a contractor/truck driver/electronics technician.  In 2010, a VA clinician found hearing loss and prescribed hearing aids.  As some additional evidence has been added since the 2008 examination, and a new examination is being conducted for the Veteran's hearing loss claim, the Board finds that an additional medical opinion should be requested during the VA audiological examination. 

With respect to the left shoulder claim, the Veteran reported soreness and tightness in both shoulders following a 1987 motor vehicle accident during active service.  After service, in private employment, he sustained a left shoulder injury in October 2002, for which he received medical treatment.  He underwent left shoulder surgery in 2003.  In December 2007, a VA treating physician reported having reviewed the patient records, and opined that it is more likely than not that the Veteran's chronic shoulder pain was incurred in service.  In a February 2008 VA examination, the examiner noted the Veteran's account of the left shoulder being slammed around when he rode in tanks during active service and Guard service.  The examiner stated that he could not determine, without resorting to speculation, whether the Veteran's current left shoulder disability was related to his time in service.  Neither the treating physician nor the examiner mentioned the 2002 work injury or provided any explanation for their conclusions.  Thus, a new VA examination should be scheduled to determine the current nature of the condition and to obtain an opinion as to whether any current left shoulder disorder is related to active service. 

Concerning the low back claim, the Veteran's service treatment records show reports of low back pain in 1986, 1987, and 1990, including following motor vehicle accidents in 1987 and 1990.  In December 2007, a VA treating physician reported having reviewed patient records, and opined that it is more likely than not that the Veteran's chronic back pain was incurred in service.  It is not clear from the physician's statements which of the Veteran's records he reviewed, nor did he provide any explanation for his conclusion.  In a February 2008 VA examination, the examiner stated that he could not state, without resorting to speculation, whether the Veteran's low back pain was related to service.  No explanation for the VA examiner's statement was provided.  Thus, a new VA examination should be scheduled to determine the current nature of the condition and to obtain an opinion as to whether any current low back disorder is related to active service. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have recently treated him for a left shoulder disorder, hearing loss, tinnitus, and a low back disorder.  After securing the necessary release, the RO/AMC should obtain any relevant records identified by the Veteran.  Additionally, relevant VA treatment records dating since January 2010 should be requested from the Loma-Linda VA Medical Center and the Central California VA Health Care System, and dating since October 2010 from the El Paso VA outpatient clinic.

2.  Obtain a copy of the audiogram (to include the actual results obtained on testing) conducted on August 3, 2010 at the El Paso VA outpatient clinic.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA audiology examination to determine the current nature of any hearing loss and to obtain an opinion as to whether any hearing loss disability, if existent, and tinnitus are related to active military service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported. 

Following review of the claims file and examination of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss disability identified in either ear is causally related to active service, to include noise exposure therein.  Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current tinnitus is causally related to active service, to include noise exposure therein.  The examiner should explain the medical reasoning behind the conclusions reached.

4.  Schedule the Veteran for a VA orthopedic examination to determine the current nature of any left shoulder disorder and low back disability and to obtain an opinion as to whether any current low back disability and shoulder disability are related to active military service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported. 

After examining the Veteran and reviewing the claims file, the examiner should express opinions as to the following:

A. Is it at least as likely as not (a 50 percent or greater probability) that the current left shoulder disability is causally related to active service?  In rendering this opinion the examiner should address the significance of the 2002 work injury of the left shoulder.  The examiner should explain the medical reasoning behind the conclusions reached.

B. Is it at least as likely as not that any current low back disability is causally related to service?  The examiner should explain the medical reasoning behind the conclusions reached.

5.  After completion of the above, review the expanded record and determine if the Veteran's claims can be granted.  If the claims remain denied, the Veteran and his representative should be issue a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


